DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Witt, US Patent 4,405,501.
	Regarding claim 1, Witt ‘501 teaches a chromium containing xerogel. See column 4, lines 30-35. The claim requires that the precatalyst/catalyst is made from a hydrogel with a silica content of about 18 wt. % to about 35 wt. %. This is a product-by-process limitation that only limits the claim in terms of the structural implications on the product. Here, the structural implication is unclear because the water is removed from the hydrogel during dehydration. The parameters that determine the composition of the product claimed are the ratios of silicon, titanium, and chromium. In this regard, the silica content in the final dried catalyst of Witt ’501 is substantially identical to that of the instant invention. Compare the silica content of Witt ’502 (titanium: 0.1-10 wt. %, chromium: 0.001-10 wt. %, the balance being silica; column 4, lines 12-39) with that of the instant invention (titanium: 0.01-10 wt. %, chromium: 0.01-10 wt. %, the balance being silica; [0038], [0041]). Thus, the catalyst claimed is the same as or obvious from the product instantly claimed. See MPEP 2113.
	The claim requires the hydrogel from which the xerogel is prepared to have aggregates of nanoparticles of titanium-silica with a titanium loading with a coefficient of variation of less than 1.0. After drying, the particle size and the titanium loading coefficient of variation (CV) would be expected to be about the same in the calcined product as the precursor hydrogel. Witt ‘501 is silent regarding these properties. 
However, the process of Witt ‘501 is substantially the same as that claimed and would thus produce the same properties claimed. See MPEP 2112.01. In particular, Witt ‘501 teaches combining an acid and a titanium-containing compound, adding a water glass (silicate) compound and a chromium-containing compound to form a hydrogel. Adding a basic compound, and ageing. The product is then dried and calcined. See column 2, line 9 – column 4, line 39 and Example I. Compare to [0019]-[0036] of the instant specification. The process of Witt ‘501 does not differ from the product-by-process limitations in a way that would affect the properties of the product, applicant has not provided evidence that shows otherwise. 
Regarding the claim limitation requiring “pH of the solution at gelation is from about 2 to about 5,” Witt ‘501 teaches the pH at gelation is about 6 to 7 which is considered to overlap “about 2 to about 5”. See Example 1 of Witt ‘501. Further, this limitation is a product-by-process limitation which only limits the instant product claim in terms of the implications of the process requirement on the structure of the product. See MPEP 2113. Applicant provides no evidence showing a structural change in the product when using a pH during gelation inside of the claimed range versus a product produced when using a pH during gelation outside of the claimed range. To the contrary, the instant specification indicates the instantly claimed product can be produced using a pH of from about 1.5 to about 7 (spec at [0022]), a range which encompasses the range of gelation pH used in Witt ‘501. Thus, there is no basis on which to conclude that the gelation pH claimed results in a structural difference which would differentiate it from the product of Witt ‘501.
Regarding claim 2, Witt teaches drying using azeotropic distillation with ethyl acetate (b.p. 77.1°C) and thus the temperature would be between 77.1°C and the boiling point of water (100°C). 
Regarding claims 3-4, the claims recite properties to which Witt ‘501 is silent. However, the process of Witt ‘501 is substantially the same as that of the instant invention and would thus produce the same properties claimed. See MPEP 2112.01. In particular, Witt ‘501 teaches combining an acid and a titanium-containing compound, adding a water glass (silicate) compound and a chromium-containing compound to form a hydrogel. Adding a basic compound, and ageing. The product is then dried and calcined. See column 2, line 9 – column 4, line 39 and Example I. Compare to [0019]-[0036] of the instant specification. Applicant has not shown that the difference in silica content of the hydrogel affects the recited properties. The products after hydration appear to be the same as those claimed for reasons stated above.
	Regarding claim 5, Witt ‘501 teaches a calcined product. See column 4, lines 30-35.
	Regarding claim 6, the limitations of the claim are drawn to process limitations which have no structural implications on the product claimed. The product is the same as or obvious from the product of Witt for reasons explained above.
Regarding claims 7 and 11-16, the claims recite properties to which Witt ‘501 is silent. However, the process of Witt ‘501 is substantially the same as that of the instant invention and would thus produce the same properties claimed. See MPEP 2112.01. In particular, Witt ‘501 teaches combining an acid and a titanium-containing compound, adding a water glass (silicate) compound and a chromium-containing compound to form a hydrogel. Adding a basic compound, and ageing. The product is then dried and calcined. See column 2, line 9 – column 4, line 39 and Example I. Compare to [0019]-[0036] of the instant specification.
Regarding claim 8, Witt teaches drying using azeotropic distillation with ethyl acetate (b.p. 77.1°C) and thus the temperature would be between 77.1°C and the boiling point of water (100°C). 
Regarding claim 9, Witt teaches calcination at 425-1095 °C. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
Regarding claim 21, the claim requires a pH at gelation to be from about 2 to about 4. Witt ‘501 teaches the pH at gelation is about 6 to 7 which is outside the claimed pH range. See Example 1 of Witt ‘501. However, this limitation is a product-by-process limitation which only limits the instant product claim in terms of the implications of the process requirement on the structure of the product. See MPEP 2113. Applicant provides no evidence showing a structural change in the product when using a pH during gelation inside of the claimed range versus a product produced when using a pH during gelation outside of the claimed range. To the contrary, the instant specification indicates the instantly claimed product can be produced using a pH of from about 1.5 to about 7 (spec at [0022]), a range which encompasses the range of gelation pH used in Witt ‘501. Thus, there is no basis on which to conclude that the gelation pH claimed results in a structural difference which would differentiate it from the product of Witt ‘501.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witt, US Patent 4,405,501, (Witt ‘501) in view of Witt, US Patent 4,246,139, (referred to as Witt ‘139).
Regarding claims 10 and 16, Witt ‘501 is silent regarding the agglomerate (particle) size. However, Witt ‘139 teaches that polymerization catalysts (both Witt ’501 and Witt ‘139 are drawn to polymerization catalysts) have a particle size of 50-350 mesh (about 40-300 microns). See column 4, lines 60-63. One of ordinary skill in the art would have been motivated to adjust the particle size if needed by conventional means (grinding, milling, pushing through mesh) in order to make the catalyst suitable for the polymerization process. Such a sieving process would necessarily produce a product in two parts, one of which contains the smallest 10% of the catalyst particles (passing through the sieve) and the other comprising the largest 10% (the fraction that does not pass through the sieve). This meets and/or renders obvious the claim limitations of claim 16.

Response to Arguments
	Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed pH during gelation of about 2 to about 5 differentiates the claimed composition from Witt ‘501. This was found to be unpersuasive because Witt ‘501 teaches the pH at gelation is about 6 to 7 which is considered to overlap “about 2 to about 5”. See Example 1 of Witt ‘501. Further, this limitation is a product-by-process limitation which only limits the instant product claim in terms of the implications of the process requirement on the structure of the product. See MPEP 2113. Applicant provides no evidence showing a structural change in the product when using a pH at gelation inside of the claimed range versus a product produced when using a pH at gelation outside of the claimed range. To the contrary, the instant specification indicates the instantly claimed product can be produced using a pH of from about 1.5 to about 7 (spec at [0022]), a range which encompasses the range of gelation pH used in Witt ‘501.
Applicant alleges that Witt ‘501 teaches away from the instantly claimed pH range. This is false because the portions of Witt ‘501 referred to by applicant discuss the pH during the ageing step and not during gelation. See (a) and (b) under Table I and the title of Figure 1, both of which indicate the pH discussed is that during ageing. The claim limitation in question requires, “wherein the pH of the solution at gelation is from about 2 to about 5” (emphasis added). As discussed above, Witt ‘501 teaches the pH at gelation is about 6 to 7 which is considered to overlap “about 2 to about 5”. See Example 1 of Witt ‘501. Further, the only existing evidence shows that the product can be produced using a range of pH at gelation of 1.5-7. Applicant provides no evidence showing a structural change in the product when using a pH during gelation inside of the claimed range versus a product produced when using a pH during gelation outside of the claimed range. To the contrary, the instant specification indicates the instantly claimed product can be produced using a pH of from about 1.5 to about 7, a range which encompasses the range of gelation pH used in Witt ‘501. Thus, there is no basis on which to conclude that the gelation pH claimed results in a structural difference which would differentiate it from the product of Witt ‘501.
Applicant argues the instantly claimed process requires a silica content of the hydrogel of about 18 wt. % to about 35 wt. % which is compositionally different from the hydrogel of Witt ‘501. Applicant is again reminded that the instant claims are drawn to a catalyst prepared by dehydrating the hydrogel. The parameter that determines the composition of the product claimed is the ratio of silicon to titanium to chromium. In this regard, the silica content in the final dried catalyst of Witt ’501 is substantially identical to that of the instant invention. Compare the silica content of Witt ’502 (titanium: 0.1-10 wt. %, chromium: 0.001-10 wt. %, the balance being silica; column 4, lines 12-39) with that of the instant invention (titanium: 0.01-10 wt. %, chromium: 0.01-10 wt. %, the balance being silica; [0038], [0041]). Applicant has repeatedly been asked to provide evidence showing a difference in properties in the final catalyst of a product produced using a hydrogel with a silica content claimed vs. a catalyst produced using a hydrogel with a silica content according to the prior art. No evidence has been provided and thus there is no basis to conclude the instantly claimed product is different from that of Witt ‘501.
Applicant attempts to show a difference in properties based on data disclosed in Witt ‘501. However, this data in Witt ‘501 discusses the pH during ageing and not “at gelation” as claimed, and therefore this data is irrelevant to the issue. See (a) and (b) under Table I and the title of Figure 1, both of which indicate the pH discussed is that during ageing. This it is concluded that the process of Witt ‘501 does not differ from the product-by-process limitations in a way that would affect the properties of the product, and applicant has not provided evidence that shows otherwise. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736